Case 1:12-cr-00385-ARR Document 366 Filed 10/08/20 Page 1 of 3 PageID #: 6708




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 ANTHONY MAYES, JR.,
           Petitioner,                                        No. 12-CR-385 (ARR)


                   — against —                                Not for print or electronic publication


 UNITED STATES OF AMERICA,                                    Opinion & Order
             Respondent.


ROSS, United States District Judge:

       Anthony Mayes, Jr., moves a second time for reconsideration of this court’s denial of his

motion for relief under 28 U.S.C. § 2255. On January 8, 2020, I denied Mayes’s previous motion

for reconsideration on the grounds that it was an unauthorized successive petition and directed

him to make an application to the Second Circuit Court of Appeals for a certificate of

appealability. Order Denying Mot. to Vacate Prior Order Denying Habeas Corpus Pet. 1, ECF

No. 349. Mayes brought such an application to the Second Circuit, and the Second Circuit denied

his motion and dismissed his appeal on September 1, 2020. Mandate of USCA, ECF No. 360.

       Mayes brings the present motion under Federal Rule of Civil Procedure 60(b)(4), which

allows the court to “relieve a party . . . from a final judgment, order, or proceeding” if the

judgment is “void.” Fed. R. Civ. P. 60(b)(4). However, the applicability of Rule 60(b) to habeas

petitions is limited by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

22 U.S.C. §§ 2244(b)(1)–(3), which restricts second or successive petitions. Gonzalez v. Crosby,

545 U.S. 524, 529–36 (2005) (explaining the application of Rule 60(b) to § 2254 petitions);

Schwamborn v. United States, 507 F. Supp. 2d 229, 239–40 & n.19 (E.D.N.Y. 2007) (applying


                                                  1
Case 1:12-cr-00385-ARR Document 366 Filed 10/08/20 Page 2 of 3 PageID #: 6709




Gonzalez to § 2255 petitions). A Rule 60(b) motion for relief from judgment attacking a habeas

judgment on the merits is properly classified as a second or successive petition and review of

such a petition must be authorized by the appellate court. Gonzalez, 545 U.S. at 530–31. A Rule

60(b) motion that raises a “defect in the integrity of the federal habeas proceedings,” however, is

not considered a successive petition and need not be authorized. Id. at 532.

       In the present case, the Second Circuit has declined to authorize a second or successive

petition, so I am only permitted to review Mayes’s motion insofar as it attacks the integrity of the

habeas proceedings. Mayes argues that my denial of his habeas petition is void because of “a

breach of the integrity, a deliberate indifference, miscarriage of justice, extreme hardship caused

to this petitioner, multiple forms of disparity including, but not limited to, judicial as well as

racial[], and most importantly, a violation of a constitutional guar[a]ntee to due process of law

that further violated [18 U.S.C.] §§ 2517(5) and 2518(4)(c).” Pet’r’s Mot. to Vacate Order

Denying Habeas Corpus Pet. 8 (“Pet’r’s Mot.”), ECF No. 363.

       Mayes’s claims about the integrity of the proceedings, construed liberally, lack support.

Mayes has not provided any evidence or examples of racial disparity or bias in the habeas

proceedings. As to his other claims regarding the fairness of the proceedings, he argues that I

exhibited indifference and violated his due process rights by failing to “explain” my prior

statement that the law “clearly allowed the admission” of certain wiretap evidence. Pet’r’s Mot.

5–6. As I previously explained in my May 19 Order, I have already addressed Mayes’s concern

about the admissibility of this evidence on the record. Order Denying Mot. Vacate Prior Order

Denying Mot. Vacate Sentence 5 (May 19, 2017), ECF No. 302 (citing Tr. Jury Selection (Apr.

28, 2014), at 271:5–7, ECF No. 220; Tr. Status Conf. (Jan. 6, 2014), at 7:1–23, ECF No. 162




                                                   2
Case 1:12-cr-00385-ARR Document 366 Filed 10/08/20 Page 3 of 3 PageID #: 6710




(explaining why this evidence was admissible)). I am not permitted to revisit the merits of this

decision without authorization from the Second Circuit.

       For the foregoing reasons, the motion is denied in its entirety.

SO ORDERED.

Dated: October 8, 2020
       Brooklyn, NY
                                                             _/s/______________________
                                                             Allyne R. Ross
                                                             United States District Judge




                                                 3
